Case 6:20-cv-01896-PGB-DCI Document 49-1 Filed 06/18/21 Page 1 of 11 PageID 679




         EXHIBIT 1
Case 6:20-cv-01896-PGB-DCI Document 49-1 Filed 06/18/21 Page 2 of 11 PageID 680




  The entrance door to Råbyvägen 28.
Case 6:20-cv-01896-PGB-DCI Document 49-1 Filed 06/18/21 Page 3 of 11 PageID 681




         EXHIBIT 2
Case 6:20-cv-01896-PGB-DCI Document 49-1 Filed 06/18/21 Page 4 of 11 PageID 682




  Mansis and his wifes name were among the names at the doorbells.
Case 6:20-cv-01896-PGB-DCI Document 49-1 Filed 06/18/21 Page 5 of 11 PageID 683




         EXHIBIT 3
Case 6:20-cv-01896-PGB-DCI Document 49-1 Filed 06/18/21 Page 6 of 11 PageID 684




  The mailboxes are situated on the first floor.
Case 6:20-cv-01896-PGB-DCI Document 49-1 Filed 06/18/21 Page 7 of 11 PageID 685




         EXHIBIT 4
Case 6:20-cv-01896-PGB-DCI Document 49-1 Filed 06/18/21 Page 8 of 11 PageID 686




  His name was on the magazine rack outside the door.
Case 6:20-cv-01896-PGB-DCI Document 49-1 Filed 06/18/21 Page 9 of 11 PageID 687




         EXHIBIT 5
Case 6:20-cv-01896-PGB-DCI Document 49-1 Filed 06/18/21 Page 10 of 11 PageID 688




   The envelope containing the documents for Haitham Mansi.
Case 6:20-cv-01896-PGB-DCI Document 49-1 Filed 06/18/21 Page 11 of 11 PageID 689




   The envelope was put in the mailbox belonging to Haitham Mansi.
